UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1862



PRAMCO II, LLC,

                                             Plaintiff - Appellee,

          versus


DAVID ADOFO KISSI; EDITH TRUVILLION KISSI,

                                          Defendants - Appellants,

          and

BANK OF AMERICA,

                                                        Defendant.



                            No. 03-1863



PRAMCO II, LLC,

                                             Plaintiff - Appellee,

          versus


DAVID KISSI; EDITH TRUVILLION KISSI,

                                          Defendants - Appellants.
                            No. 03-1864



PRAMCO II, LLC,

                                               Plaintiff - Appellee,

          versus


DAVID KISSI; EDITH TRUVILLION KISSI,

                                            Defendants - Appellants.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
02-42-PJM; CA-02-43-PJM; CA-02-44-PJM)


Submitted:   September 29, 2004           Decided:   October 20, 2004


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. William Michaels, Baltimore, Maryland, for Appellants.    Emil
Hirsch, O’CONNOR & HANNAN, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  - 2 -
PER CURIAM:

          David Kissi and Edith Truvillion Kissi appeal from the

district court’s orders granting summary judgment in favor of

Pramco II, LLC, (“Pramco”) on Pramco’s actions seeking enforcement

of three loan guarantees executed by the Kissis.   We have reviewed

the record, including the district court’s opinions, and the

parties’ briefs, and found no reversible error.    Accordingly, we

affirm.

          We grant Pramco’s motion to submit these appeals on the

briefs and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -